
	

114 HR 4523 IH: To repeal the Military Selective Service Act, and thereby terminate the registration requirements of such Act and eliminate civilian local boards, civilian appeal boards, and similar local agencies of the Selective Service System.
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4523
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2016
			Mr. Coffman (for himself, Mr. DeFazio, Mr. Polis, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To repeal the Military Selective Service Act, and thereby terminate the registration requirements
			 of such Act and eliminate civilian local boards, civilian appeal boards,
			 and similar local agencies of the Selective Service System.
	
	
		1.Repeal of Military Selective Service Act
 (a)RepealThe Military Selective Service Act (50 U.S.C. 3801 et seq.) is repealed. (b)Transfers in connection with repealNotwithstanding the proviso in section 10(a)(4) of the Military Selective Service Act (50 U.S.C. 3809(a)(4)), the Office of Selective Service Records shall not be reestablished upon the repeal of the Act. Not later than 180 days after the date of the enactment of this Act, the assets, contracts, property, and records held by the Selective Service System, and the unexpended balances of any appropriations available to the Selective Service System, shall be transferred to the Administrator of General Services upon the repeal of the Act. The Director of the Office of Personnel Management shall assist officers and employees of the Selective Service System to transfer to other positions in the executive branch.
 (c)Effect on existing sanctionsNotwithstanding any other provision of law, a person may not be denied a right, privilege, benefit, or employment position under Federal law on the grounds that the person failed to present himself for and submit to registration under section 3 of the Military Selective Service Act (50 U.S.C. 3802), before the repeal of that Act by subsection (a).
			
